     Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 1 of 35 Page ID #:1



 1     Scott C. Borison (SBN 289456)
       1900 S. Norfolk St. Suite 350
 2     San Mateo CA 94403
 3     (301) 620-1016
       Scott@borisonfirm.com
 4
 5     Attorneys for Plaintiff

 6                           UNITED STATES DISTRICT COURT
 7                          CENTRAL DISTRICT OF CALIFORNIA

 8      MATTHEW P. MALDONADO,
 9        on behalf of himself and those
                similarly situated,                Case No. ___5:21-cv-642_____
10
11                        Plaintiff

12                   v.
13
14      NEWREZ LLC D/B/A                                CLASS ACTION COMPLAINT
        SHELLPOINT MORTGAGE,
15      1100 Virginia Dr., Suite 125
        Fort Washington, PA 19034
16      Serve On
        CSC-Lawyers Incorporating Service,
17      Resident Agent
        2710 Gateway Oaks Dr., Suite 150N
18      Sacramento, CA 95833
19
20           Plaintiff Matthew P. Maldonado (“Maldonado”) (“Plaintiff” or “Named
21     Plaintiff”), on his individual behalf and on behalf of similarly situated individuals
22     defined infra, by his attorney, Scott Borison and pursuant to Fed. R. Civ. P. 23 (Class
23     Actions), sues NewRez LLC (f/k/a New Penn Financial, LLC) d/b/a Shellpoint
24     Mortgage Servicing (“Shellpoint” or “Defendant”). The Plaintiff individually and
25     on behalf of himself and similarly situated persons, alleges and states as follows:
26                                        INTRODUCTION
27           1.     In instances, such as the underlying matters involving Shellpoint, a
28     mortgage servicer places its interest above the remedial rights of homeowners and

                                               Page 1
        Class Action Complaint
     Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 2 of 35 Page ID #:2



 1     consumers and engages in a pattern of unsafe and unsound mortgage service
 2     practices. Moreover, Shellpoint unfairly and deceptively ignores its statutory and
 3     contractual duties including those which were agreed to as part of its license(s) to
 4     legally operate in the State of California and nationwide.
 5           2.     These practices are compounded when homeowners, like Maldonado,
 6     and the putative class members, are entitled to certain protections and accurate
 7     information about their mortgages but Shellpoint knowingly and recklessly utilizes
 8     inaccurate information transferred to it by its predecessors and thereby infects the
 9     true status of the mortgages transferred to it and demands sums not lawfully due and
10     owing from borrowers because it has performed no reasonable investigation into the
11     inaccurate mortgage loan data it acquires, with knowledge of its inaccuracies, and
12     then imports the inaccurate data into its computer systems.
13           3.     Shellpoint is a mortgage servicer subject to the Real Estate Settlement
14     Procedures Act, 12 U.S.C.A. §§ 2605, 2609 (“RESPA”) and its implementing
15     regulations. Specifically, Shellpoint:
16                  a.      Is required to maintain policies and procedures that are
17     reasonably designed to provide accurate disclosures to borrowers. 12 C.F.R. §
18     1024.38(a)-(b).
19                  b.      Is required to maintain policies and procedures that ensure it is
20     receiving accurate information to its predecessor servicers.            12 C.F.R. s.
21     1024.38(b)(4)(ii).
22           4.     Shellpoint is also a debt collector in relation to the Named Plaintiff and
23     the putative class members pursuant to the Fair Debt Collections Practices Act
24     (“FDCPA”) as defined below. As a debt collector, Shellpoint “may not use unfair
25     or unconscionable means to collect or attempt to collect any debt.” 15 U.S.C.A. §
26     1692f.
27           5.     There is no question that RESPA was intended and is considered
28     remedial legislation. See e.g. Marais v. Chase Home Fin. LLC, 736 F.3d 711, 719

                                                Page 2
        Class Action Complaint
     Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 3 of 35 Page ID #:3



 1     (6th Cir. 2013)("As a remedial statute, RESPA is construed broadly to effectuate its
 2     purposes"); Medrano v. Flagstar Bank, FSB, 704 F.3d 661, 665-66 (9th Cir.
 3     2012)("RESPA's provisions relating to loan servicing procedures should be
 4     'construed liberally' to serve the statute's remedial purpose"). See also DODD–
 5     FRANK WALL STREET REFORM AND CONSUMER PROTECTION ACT, PL
 6     111-203, July 21, 2010, 124 Stat 1376. Dodd-Frank was specifically enacted to
 7     “improv[e] accountability and transparency in the financial system…[and] to protect
 8     consumers from abusive financial services practices.” Id.
 9           6.     Yet, as a matter of standard policy and practice, Shellpoint disregards
10     the express requirements in 12 U.S.C.A. § 2605(c)(k), and 12 C.F.R. § 1024.38(a)-
11     (b) in relation to the Plaintiff and putative class members by (i) failing to timely and
12     reasonably identify itself to federally related mortgage borrowers, (ii) knowingly
13     utilizing incorrect loan data transferred to it without making without any reasonable
14     investigation to correct the inaccuracies, and (iii) imposing loan charges and fees to
15     the borrowers which it is barred from imposing.           Shellpoint knows that the
16     information transferred to it by its predecessor servicers is infected and prone to
17     multiple errors but takes no reasonable steps to correct those errors but simply
18     compounds the errors by utilizing the flawed data as part of its loan servicing
19     business practice and routine.
20           7.     As a direct and proximate result of Shellpoint’s violations of its
21     mortgage servicing duties as described herein, Plaintiff and the putative class
22     members he represents herein have been harmed by Shellpoint’s (i) knowing
23     utilization of incorrect loan data obtained by its predecessor(s) servicers while
24     imposing and collecting improper fees and charges to the Named Plaintiff’s and the
25     putative class members’ loan accounts with no proper notice to them; (ii) reporting
26     of same derogatory information to the credit reporting agencies while not disclosing
27     the information to the borrowers; and (iii) concealment of material loan information
28     to Named Plaintiff and class members. These damages include statutory damages

                                                Page 3
        Class Action Complaint
     Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 4 of 35 Page ID #:4



 1     available pursuant to 12 U.S.C.A. § 2605(f), 15 U.S.C.A. § 1692k, and actual
 2     damages equal to the fees and charges imposed and/or collected by Shellpoint.
 3                                  JURISDICTION AND VENUE
 4           8.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331 since certain
 5     of the claims asserted herein arise under the laws of the United States. The Court
 6     also has supplement jurisdiction over the state law claims asserted herein pursuant
 7     to 28 U.S.C. § 1367(a).
 8           9.     Venue is proper in this Court as the acts and conduct alleged herein in
 9     relation to the Named Plaintiff and certain California putative class members
10     occurred in California.
11           10.    Maldonado had previously sought to attempt to voluntarily add certain
12     of his claims herein in a matter pending in the United States District Court for the
13     District of Maryland but those claims were dismissed by that court without prejudice
14     for lack of jurisdiction.    RICHARDS v. NEWREZ LLC d/b/a SHELLPOINT
15     MORTGAGE SERVICING, No. CV ELH-20-1282, 2021 WL 1060286, at *17 (D.
16     Md. Mar. 18, 2021)(“Richards Action”). The holding and rationale for dismissal of
17     Maldonado from the Richards Action was subsequently called into question by Ford
18     Motor Co. v. Montana Eighth Jud. Dist. Ct., No. 19-368, 2021 WL 1132515, at *9
19     (U.S. Mar. 25, 2021)(“the ‘relationship among the defendant, the forum[s], and the
20     litigation’—is close enough to support specific jurisdiction”).            Under the
21     circumstances, by promptly refiling his claims in this Court after being dismissed
22     from the Richards Action (to which he was a putative class member and had every
23     right to intervene and join), Maldonado is individually entitled to equitable tolling
24     of certain of his claims since he acted diligently in pursuing his rights and claims as
25     a putative class member voluntarily joining the Richards Action. The Defendant also
26     had notice of his claims based on the prior filing.
27
28

                                               Page 4
        Class Action Complaint
     Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 5 of 35 Page ID #:5



 1                                           PARTIES
 2           11.    Plaintiff Matthew Maldonado is a natural person who owns the real
 3     property known as 4562 Hastings Court, Chino, CA                91710 (“Maldonado
 4     Property”). Maldonado is also the borrower on the mortgage loan subject to this
 5     action which is associated with the Maldonado Property and was utilized entirely
 6     for personal, household and family purposes (“Maldonado Loan”). The Maldonado
 7     Loan is a federally related mortgage and Shellpoint collects on the loan as a third
 8     party collector on behalf of another. Maldonado’s undersigned counsel also has
 9     worked as co-counsel with Maldonado’s wife in other matters.
10           12.    Shellpoint is a wholly owned subsidiary of Shellpoint Partners LLC, a
11     Delaware limited liability company. Shellpoint Partners LLC is wholly owned by
12     NRM Acquisition LLC and NRM Acquisition II LLC, both of which are Delaware
13     limited liability companies. Both NRM Acquisition entities are wholly owned by
14     New Residential Mortgage LLC, a Delaware limited liability company. New
15     Residential Mortgage LLC is wholly owned by New Residential Investment
16     Corporation, a Delaware corporation. New Residential Investment Corporation is
17     publicly traded on the New York Stock Exchange under the ticker symbol NRZ. In
18     addition:
19                  a.    NRZ advertises on its website the reason why it is focused on
20     Shellpoint’s business model which acquires the mortgage servicing rights from
21     others. “A mortgage servicing right (MSR) provides a mortgage servicer with the
22     right to service a pool of residential mortgage loans in exchange for a portion of the
23     interest payments made on the underlying residential mortgage loans. Advances are
24     required capital outlays by the servicer to fund missed payments from delinquent
25     borrowers and foreclosure-related expenses. The servicer has limited risk of not
26     being reimbursed for advances, because advances are almost always ‘top of the
27     waterfall’ in the event of a property sale” (https://www.newresi.com/about-us). In
28     other words, Shellpoint makes more money on behalf of NRZ by churning fees and

                                               Page 5
        Class Action Complaint
     Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 6 of 35 Page ID #:6



 1     making advances related to borrowers it believes are delinquent or in foreclosure
 2     and there is “limited risk” that those sums will not be reimbursed to it—even if it
 3     has no right to impose the fees and charges in the first instance.
 4                  b.      Shellpoint is a mortgage lender and servicer licensed by the State
 5     of California. Shellpoint is also a mortgage servicer as defined by Cal. Civ. Code §
 6     2920.5(a).
 7                  c.      Shellpoint is a debt collector pursuant to 15 U.S.C. §1692a(6) as
 8     it acquired the servicing right to the Plaintiff’s loan and certain of the similarly
 9     situated persons he represents when it believed the loans were delinquent or in
10     default. Shellpoint also collects not on its own behalf in relation to the Plaintiff and
11     certain similarly situated persons he represents but collects on behalf of others who
12     own the subject mortgage debts and who have engaged Shellpoint to collect on their
13     behalf.
14                  d.      Shellpoint is a mortgage servicer subject to RESPA and the
15     remedies and protections for borrowers stated in 12 U.S.C.A. § 2605.
16                                    FACTUAL ALLEGATIONS
17                       General Allegations About Shellpoint’s Knowledge
18           13.    All persons, including licensed mortgage lender/servicers in the State
19     of California like Shellpoint, are expected to know the law—including the laws
20     governing their activities.
21           14.    Pursuant to 12 C.F.R. § 1024.38(b)(1)(i), Shellpoint is required to
22     “[p]rovide accurate and timely disclosures to a borrower as required by [12 C.F.R.
23     § 1024.38] or other applicable law.” Pursuant to 12 C.F.R. § 1024.35(b)(5),
24     Shellpoint is not permitted to “impos[e]… a fee or charge that the servicer lacks a
25     reasonable basis to impose upon the borrower.” It is unreasonable and a violation
26     of its duties for Shellpoint to impose and collect sums never properly disclosed to
27     the borrower, waived by its predecessor, or to simply impose and collect fees from
28

                                                Page 6
        Class Action Complaint
     Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 7 of 35 Page ID #:7



 1     a borrower based on the knowingly inaccurate information acquired by it from its
 2     predecessors.
 3              15.     Pursuant to 12 U.S.C.A. § 2605(c)(1), Shellpoint “shall notify the
 4     borrower of any such assignment, sale, or transfer” of their mortgage loan.
 5              16.     Pursuant to 12 U.S.C.A. § 2605(k)(1)(C)(E), Shellpoint has duties to
 6     the Plaintiff and putative class members to (i) take appropriate steps to avoid
 7     foreclosure as part of its standard servicer's duties and (ii) comply with any other
 8     obligation(s) found by the Bureau of Consumer Financial Protection, by regulation,
 9     to be appropriate to carry out the consumer protection purposes of 12 U.S.C.A. §
10     2605. Amongst these obligations are the servicer’s duties to comply with state laws
11     and regulations that are not expressly preempted by RESPA; in other words,
12     Congress and the CFPB expressly intended for RESPA to work in concert with state
13     regulation. See e.g. 12 U.S.C.A. § 2605(h) and 12 C.F.R. § 1024.33(d) (expressly
14     limiting preemption to certain notice issues).
15              17.    Shellpoint has a further duty to send periodic statements to the
16     Plaintiffs and putative class members identifying certain information as required by
17     15 U.S.C.A. § 1638(f) and 12 C.F.R. § 1026.41.1
18              18.    Shellpoint is also aware that it owes certain duties to homeowners
19     under the Coronavirus Aid, Relief, and Economic Security Act (CARES Act),
20     Public Law No: 116-136. Specifically:
21              “…a borrower with a Federally backed mortgage loan experiencing a
22              financial hardship due, directly or indirectly, to the COVID–19 emergency
23              may request forbearance on the Federally backed mortgage loan, regardless
24              of delinquency status, by (A) submitting a request to the borrower’s servicer;
25
       1
                The CFPB official interpretation of 12 CFR § 1026.41(a) states that:
26
                       “The periodic statement requirement in § 1026.41 applies to the ‘creditor, assignee,
27                     or servicer as applicable.’ The creditor, assignee, and servicer are all subject to this
                       requirement ….., but only one statement must be sent to the consumer each billing
28                     cycle. When two or more parties are subject to this requirement, they may decide
                       among themselves which of them will send the statement.”
                                                       Page 7
           Class Action Complaint
     Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 8 of 35 Page ID #:8



 1           and (B) affirming that the borrower is experiencing a financial hardship
 2           during the COVID–19 emergency.”
 3     Section 4022 of the CARES Act.
 4           19.    Under the CARES Act, servicers like Shellpoint are required to grant
 5     forbearance for an initial period of up to 180 days, and borrowers can request an
 6     additional extension of 180 days. The borrower also has the option at any time to
 7     shorten the forbearance period and resume payments. To request forbearance,
 8     borrowers do not need to provide any documentation showing their hardship and
 9     only have to “attest” to their servicer that they are suffering a financial hardship.
10     During the forbearance period, servicers cannot charge borrowers additional fees,
11     penalties, or interest. Additionally, servicers are required to cease any foreclosure
12     activities for a period of at least 60 days beginning on March 18, 2020.
13           20.    Notwithstanding the public policy and purposed purpose of the CARES
14     Act provisions identified above—i.e. to provide economic relief to individuals and
15     businesses impacted by the COVID-19 pandemic—a U.S. Department of Housing
16     and Urban Development (HUD), Office of Inspector General (OIG) study found that
17     many services, like Shellpoint here, were giving false information that the entirety
18     of the forbearance payments would be due at the end of the forbearance period. In
19     addition, other government agencies have also cautioned that servicers like
20     Shellpoint are not permitted to demand the entirety of a CARES Act forbearance
21     sum at the end of the forbearance period:
22                  a.    The          CFPB,            for      example,          explains
23     (https://www.consumerfinance.gov/about-us/blog/guide-coronavirus-mortgage-
24     relief-options/#repay-forbearance) that borrowers with VA loans “may enter into a
25     repayment plan to repay any past due amount within 6 months after forbearance
26     ends” among other relief.
27
28

                                               Page 8
        Class Action Complaint
     Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 9 of 35 Page ID #:9



 1                  b.      The CFPB, also explains that borrowers with Fannie Mae or
 2     Freddie Mac loans are “allowed to repay past due amount within 12 months after
 3     forbearance ends” among other relief.
 4           21.    Shellpoint disregards the standard industry practice for CARES Act or
 5     COVID-19 forbearance plan to not demand all forbearance payments at the end of
 6     the forbearance agreement.
 7           22.    In addition, Shellpoint also understands and is aware that it is widely
 8     recognized in the secondary mortgage market that much of the loan data transferred
 9     by other mortgage entities to it is inaccurate as exemplified by the following:
10                  a. The Mortgage Servicing Collaborative (“MSC”) of the Urban
11                       Institute’s Housing and Finance Policy Center has identified in its
12                       comprehensive report, The Case for Mortgage Servicing Data
13                       Standards (Urban Institute, 2018) (the “MSC Report) that “[D]uring
14                       the foreclosure crisis when hundreds of billions of dollars of
15                       servicing portfolios were transferred from one servicer to another in
16                       a short period…Some [transfers between servicers] were affected
17                       by widespread data errors that led to borrower harm through missed
18                       opportunities for loss mitigation, misapplication of escrow
19                       payments, or erroneous fees. Servicers incurred significant financial
20                       costs, penalties, and reputational harm.” Id. at 6 (citations omitted).
21                  b. A 2017 market survey of the servicing industry conducted by the
22                       Federal Housing Finance Agency, i.e.
23                       Future of Mortgage Servicing: Market Survey Results (Apr. 2018),
24                       identified the known challenges faced by the mortgage servicing
25                       market including that “[a]pproximately 60% of respondents
26                       indicated the key challenges for servicing transfers are ensuring
27                       data accuracy and completeness, and minimizing
28

                                                 Page 9
        Class Action Complaint
 Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 10 of 35 Page ID #:10



 1                    borrower impacts.” Id. at 6. More specifically the FHFA survey
 2                    found,
 3                          Respondents stated that varied data and document standards
 4                           followed by different servicers leads to data inconsistencies
 5                           and gaps during the [Mortgage Servicing Rights (MSR)]
 6                           transfer process.
 7                          Respondents     also   expressed    that   system limitations
 8                           inhibit the ability to effectively execute MSR transfers.
 9                          Servicer transfer processes can be manual and time
10                           consuming with the need to map every data field, even when
11                           transferring to the same servicing system.
12                          50% of nonbanks also highlighted document custody as one
13                           of
14                           their top three challenges in transferring servicing. Id.
15                c. The credit rating agencies who review the secondary mortgage
16                    market of residential mortgage-backed securities for investors also
17                    account that loans available on the secondary market are
18                    characterized by “impaired payment histories [which impact]…the
19                    servicer’s ability to foreclose and liquidate the property.”
20                    FitchRatings: Structured Finance, U.S. RMBS Non-performing
21                    Loan Criteria – Effective Aug. 12, 2016 to Dec. 1, 2016 at Page 6.
22         23.    The problems involved in the integrity of loan data in servicing
23   transfers is well known by state-based regulators (including Shellpoint’s regulators
24   as a licensed mortgage servicer) as well. See e.g. Conference of State Bank
25   Supervisors’ Proposed Regulatory Standards for Non-Bank Mortgage Servicers at
26   Page 5, 11 (“Regulators and the industry have also recognized widespread data
27   quality and integrity issues, especially in the context of transferring servicing rights.
28   Non-bank mortgage servicers often struggle to integrate acquired loan portfolios,

                                              Page 10
      Class Action Complaint
 Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 11 of 35 Page ID #:11



 1   and to locate legal and collateral documents associated with the transferred loans.
 2   All of these issues are exacerbated if a servicer’s operational capacity has not kept
 3   pace with its growth…[these issues involve not only] data mapping problems so
 4   often experienced during a large transfer, but also the compatibility of the data”).
 5         24.    A former nationwide mortgage servicer, i.e. Ditech Financial LLC
 6   (“Ditech”) f/k/a Green Tree Servicing LLC, is currently in Chapter 11 Bankruptcy
 7   Proceedings in the United States Bankruptcy Court for the Southern District of New
 8   York (Case No. 19-10412). Before filing for bankruptcy protection, Ditech was well
 9   known to have utilized incorrect and unreliable mortgage data related to the
10   residential loans it serviced including some loans of the putative class members
11   acquired by Shellpoint’s affiliates within 24 months of this filing.          This is
12   exemplified as follows:
13                a.    The CFPB filed a complaint Ditech on this basis in the United
14   States District Court for the for the District of Minnesota (Case No. 15-2064)
15   addressing Ditech’s inaccurate mortgage, record keeping practices and many related
16   issues.
17                b.    In the June 17, 2019 Asset Purchase Agreement in which
18   Shellpoint’s parent, NRZ, acquired Ditech’s MSRs, including the right to collect
19   upon the certain of the class members’ loan in this action, did not provide adequate
20   representations and warranties to NRZ and Shellpoint that the data transferred to it
21   was accurate and/or reliable.       Further, NRZ and Shellpoint knew Ditech’s
22   bankruptcy was due in part to its systems failures and inability to manage mortgage
23   loan servicing functions without cutting corners that led to inaccurate data, record
24   keeping practices, and other related issues.
25         25.    On or before November 1, 2019 Shellpoint also knowingly acquired
26   the servicing rights to certain putative class member loans with knowledge that its
27   predecessor servicer—i.e. Servis One, Inc. d/b/a BSI Financial Services (“BSI”) has
28   been subject to regulatory and private enforcement actions in which it has been

                                            Page 11
      Class Action Complaint
 Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 12 of 35 Page ID #:12



 1   disclosed that BSI’s mismanagement of mortgage loans it services, including
 2   Richard’s Loan, has been subjected to multiple erroneous errors. These publicly
 3   available actions and disclosures by BSI include:
 4                a.    On May 15, 2019, BSI entered into a stipulation and Consent
 5   Order with the Consumer Financial Protection Bureau (“CFPB”) related to its
 6   mortgage servicing and transfer practices in which it was in which the CFPB found
 7   and concluded BSI had routinely transferred to subsequent servicers mortgage loan
 8   data information that was incomplete and ensured that the information and
 9   documents transferred was accurate.
10                b.    In the matter of Graham v. Servis One, Inc., pending in the
11   United States District Court for the Eastern District of Pennsylvania (Case No. 2:18-
12   cv-4377) it has been disclosed that a coding error in BSI’s electronic systems related
13   to certain borrowers caused it to send inaccurate statements to borrowers from May
14   1, 2018 to November 1, 2019.
15         26.    On or before February 1, 2020 Shellpoint also knowingly acquired the
16   servicing rights to Plaintiff Maldonado’s and certain putative class members’ loans
17   with knowledge that its predecessor servicer—i.e. Bayview Loan Servicing, LLC
18   (“Bayview”) has also been subject to regulatory enforcement actions in which it has
19   been disclosed that Bayview’s mismanagement of mortgage loans it services,
20   including the Plaintiff Maldonado’s Loan, has been subjected to multiple erroneous
21   errors. These publicly available actions and disclosures by Bayview include:
22                a.    The State of Minnesota’s Department of Commerce identified
23   that Bayview refused to terminate certain fees and charges it imposed on mortgage
24   borrower accounts based on its inaccurate and incomplete records until the State
25   began an investigation of it. See Consent Order, In the Matter of Bayview Loan
26   Servicing, LLC (File No. 47353/JPA)(dated 6/21/19).
27                b.    The State of Washington’s Department of Financial Institutions
28   Division of Consumer Services found that Bayview failed to properly follow the

                                            Page 12
     Class Action Complaint
 Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 13 of 35 Page ID #:13



 1   State’s foreclosure process based upon its inaccurate and incomplete records. See
 2   Final Cease and Desist Order, In the Matter of Bayview Loan Servicing, LLC (Case
 3   No. C-19-2685-19-FO01)(dated 1/16/18).
 4         27.    As part of its routine business practice that its parent corporation, NRZ,
 5   freely advertises on its website (see ¶ 12 supra) Shellpoint imposes, churns, and
 6   collects a variety of collection and default fees related to the Plaintiff’s and class
 7   members’ mortgage accounts including late fees, property valuation fees, property
 8   inspection fees, breach letter fees, etc. Under the CARES Act, Shellpoint is not
 9   permitted to impose these fees on CARES Act/COVID-19 forbearance borrowers.
10                 Factual Allegations Relevant to Plaintiff Maldonado
11         28.    In or about 1999, Maldonado acquired the Maldonado Property, by
12   Deed recorded in the land records for San Bernardino County, California. To
13   acquire the Maldonado Property, Maldonado’s borrowed funds that were utilized
14   entirely for household, family and personal purposes.
15         29.    On or about July 26, 2007 Maldonado refinanced his original, mortgage
16   loan with Countrywide Home Loans n/k/a Bank of America, NA (“Maldonado
17   Loan”). The proceeds of the Maldonado Loan were used entirely for household,
18   family and personal purposes.
19         30.    The Maldonado Loan was modified on or about July 14, 2014. At all
20   times the Maldonado Loan was utilized by Maldonado exclusively for household,
21   family and personal purposes. The Maldonado Loan qualified as a federally related
22   mortgage at its origination. The Maldonado loan is also a federally back mortgage
23   loan as that terms is defined and utilized in Section 4022 of the CARES Act.
24         31.    Until January 31, 2020, Bayview acted as the mortgage servicer of the
25   Maldonado Loan.
26         32.    Effective February 1, 2020 the servicing rights to the Maldonado Loan
27   transferred from Bayview to Shellpoint. At this time and before based upon its own
28   records, Shellpoint believed the Maldonado Loan to be in default based upon its

                                            Page 13
     Class Action Complaint
 Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 14 of 35 Page ID #:14



 1   understanding of the terms and conditions of the loan. Shellpoint memorialized this
 2   understanding in a monthly periodic statement to Maldonado dated February 16,
 3   2020 in which it stated his contractual due date was February 1, 2020 and he was
 4   overdue on the Maldonado Loan. In this same statement, Shellpoint admitted that it
 5   is a “debt collector” seeking to collect upon “a debt.”
 6         33.    Bayview’s mortgage operations have been subject to regulatory and
 7   private enforcement actions in which it has been disclosed that Bayview’s
 8   mismanagement of mortgage loans it services, including the Maldonado Loan, has
 9   been subjected to multiple erroneous errors. See ¶¶ 24-27 supra.
10         34.    At all times relevant to this action, Shellpoint has had record and/or
11   actual knowledge of Bayview’s mortgage servicing errors identified in ¶ 26 supra
12   but has taken no reasonable steps to inquire about the accuracy of loan data it
13   received from Bayview related to Maldonado or any other former Bayview borrower
14   whose loan was transferred to it.
15         35.    At all times relevant to this action, Shellpoint has had record and/or
16   actual knowledge of the factual allegations identified in the previous paragraph but
17   still has taken no reasonable steps to inquire about the accuracy of loan data it
18   received from Bayview related to Maldonado or any other former Bayview borrower
19   whose loan was transferred to it. Instead it has simply utilized that incorrect
20   information and adopted it into its own records thereby infecting the accuracy of the
21   loan account it manages related to Maldonado and the Maldonado Loan.
22         36.    In addition, Shellpoint was also aware at the time of the servicing
23   transfer that Bayview’s records were prone to errors and contained irregularities
24   including that Bayview had not regularly sent on-time periodic statements to
25   Maldonado but Maldonado. Shellpoint, nevertheless, as part of its custom and
26   practice boarded the information it received from Bayview for Maldonado’s Loan.
27         37.    Notwithstanding Bayview’s irregular periodic statement practices (i.e.
28   not sending statements at the same time each month and sometimes sending multiple

                                            Page 14
     Class Action Complaint
 Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 15 of 35 Page ID #:15



 1   statements in a month or sending statements after or on the grace period subject to
 2   the loan), Maldonado had been making payments to Bayview (sometimes late where
 3   he would incur a late fee). Further, Bayview did not charge Maldonado with fees
 4   and charges (other than some late fees) and did not impose upon him property
 5   inspection fees as a way to rack up its profits on the loan and instead it had waived
 6   any rights it might have had to the fees before the servicing transfer to Shellpoint.
 7         38.    However, almost immediately upon the transfer of the Maldonado
 8   Loan to it, Shellpoint, pursuant to the direction of its parent company, i.e. NRZ,
 9   began churning fees and making advances related to borrowers without a reasonable
10   basis to do so.
11         39.    At the time of servicing transfer to Shellpoint, Shellpoint believed the
12   Maldonado Loan was in default and it also did not timely notify Maldonado of the
13   transfer as required by 12 U.S.C.A. § 2605(c)(“Hello Letter”). Instead, Maldonado
14   was not provided the Shellpoint notice required by 12 U.S.C.A. § 2605(c) until
15   February 27, 2020 when it was provided by Shellpoint in untimely correspondence.
16   In this untimely notice, Shellpoint admitted that it was required to send the notice
17   “at least 15 days” before or after the transfer date. In this untimely notice, Shellpoint
18   also admitted that it is a “debt collector” seeking to collect upon “a debt” in the
19   notice. The notice provided by Shellpoint was materially defective in that it was:
20                a.     Although it was dated February 14, 2020, it was not post-marked
21   until February 17, 2020—after the time required for the notice pursuant to 12
22   U.S.C.A. § 2605(c).
23                b.     Dated February 14, 2020 but was not delivered to Maldonado by
24   Shellpoint until February 27, 2020—after the time required for the notice pursuant
25   to 12 U.S.C.A. § 2605(c).
26         40.    Shellpoint is not permitted to backdate any correspondence required by
27   12 U.S.C.A. § 2605 and regulations related thereto and is required to timely
28   communicate with borrowers.

                                             Page 15
      Class Action Complaint
 Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 16 of 35 Page ID #:16



 1         41.   Upon information and belief, Shellpoint had reason to know that it is
 2   sending untimely correspondence to borrowers like Maldonado because its’
 3   contractual relationship with various mail vendors specifies that it must pay more
 4   money to timely send correspondence to borrowers and Shellpoint instead elected
 5   to not pay the premium fee that would have been imposed by its vendor but to act
 6   unfair, deceptively and unconscionably but permitting its vendor to back-date
 7   correspondence in violation of the requirements in 12 U.S.C.A. § 2605(c).
 8         42.   Since it became the servicer for the Maldonado loan and began utilizing
 9   the infected mortgage data it received from Bayview without any reasonable
10   verification, Shellpoint imposed and/or collected the following fees and charges
11   (other than principle, interest, and taxes) onto Maldonado’s loan account:
12                        Description                          Trans. Date Amount
13               a.       Property Inspection                  3/17/21      $13.00
14               b.       Property Inspection                  3/1/21       $13.00
15               c.       Property Inspection                  4/27/21      $13.00
16               d.       Property Inspection                  4/3/21       $13.00
17               e.       Property Pres Payment (Bayview)      3/3/20       $110.00
18               f.       Late Charge (Bayview)                1/20/20      $86.68
19         43.   The fees and charges imposed identified in the preceding paragraph are
20   actual damages to Maldonado in that Shellpoint was not entitled to impose for the
21   following reasons:
22               a.       Bayview had waived any right to collect any property inspection
23   fees from Maldonado (if it had such right) by not claiming them due when it was the
24   servicer of the Maldonado Loan and it is simply unfair, deceptive, and
25   unconscionable for Shellpoint to assert greater rights than its predecessor Bayview
26   had in the Maldonado Loan since these purported fees were waived previously.
27
28

                                            Page 16
     Class Action Complaint
 Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 17 of 35 Page ID #:17



 1                b.       Shellpoint had no right to impose further late fees on the
 2   Maldonado Loan that were already paid and collected by Bayview before the
 3   servicing transfer.
 4                c.       On April 14, 2020, Shellpoint entered into a COVID-19
 5   forbearance agreement with Maldonado concerning the Maldonado Loan in light of
 6   the reduction of household income for a three-month period where it agreed to
 7   forbear receipt payments on the Maldonado Loan until July 2020. In light of this
 8   agreement by Shellpoint’s authorized agent Pamela Spry on April 14, 2020 it is
 9   simply unfair, deceptive, and unconscionable for Shellpoint to churn additional
10   default fees and costs onto the Maldonado Loan when it has no reasonable basis to
11   assume the Maldonado Property is abandoned or in disrepair—and the default fees
12   added by Shellpoint are also barred by the CARES Act.
13         44.    Upon information and belief, the errors and improper charges by
14   Shellpoint are directly the result of NRZ’s business practices in relation to the MSRs
15   it has acquired from another to churn all sorts of non-bona fide fees and advances
16   which it will recoup under its business model since these fees and “are almost always
17   ‘top of the waterfall’ in the event of a property sale.”
18         45.    As a direct and proximate result of Shellpoint’s adoption and utilization
19   of mortgage data related to the Maldonado Loan which has errors and without any
20   reasonable verification or a policy and practice to even correct the errors it detects,
21   Shellpoint has harmed Maldonado by not conveying accurate and timely disclosures
22   and imposing and collecting fees and charges from the Maldonado. Maldonado has
23   also suffered informational injuries as a result of Shellpoint’s conduct related to
24   information Congress found to be relevant and material under Federal laws.
25   Shellpoint’s failure to convey the necessary information created uncertainty and fear
26   for Maldonado who was denied the information required by Congress to be
27   necessary in the mortgage servicing arena and were vital to the successful
28   achievement of the goals intended for the remedial laws at issue and are the ones

                                             Page 17
      Class Action Complaint
 Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 18 of 35 Page ID #:18



 1   most critical for consumers, without which consumers suffer the most significant
 2   harm or risk of harm.     Congress could not have given a clearer indication of its
 3   determination that this informational injury creates a material case or controversy
 4   by permitting Maldonado to recover statutory damages as a result of the violations
 5   subject to this action.
 6                                  CLASS ALLEGATIONS
 7         46.     The Named Plaintiff brings certain claims, infra, on behalf of classes
 8   of similarly situated persons related to Defendant Shellpoint under Fed. R. Civ. P.
 9   23 defined as follows:
10                a.     Untimely Hello Letter Class: Maldonado proposes, as the
11   definition of the Untimely Hello Letter Class, that it be defined as follows:
12                Those persons who are residents in the states which are within
13                the jurisdiction of the United States Courts of Appeals for the
14                Fifth, Eighth, Ninth and Tenth Circuits for whom: (i) Shellpoint
15                provided a 12 U.S.C.A. § 2605(c) notice in the three years
16                preceding the filing of this action; and (ii) In relation to their
17                personal, residential mortgage loan.
18
19                b.     Untimely Notice Class: Maldonado also proposes, as the
20   definition of the Untimely Notice Class, that it be defined as follows:
21                Those persons who are residents in the states which are within
22                the jurisdiction of the United States Courts of Appeals for the
23                Fifth, Eighth, Ninth and Tenth Circuits for whom: (i) Shellpoint
24                acquired the servicing and collection rights on their personal,
25                residential mortgage loans no longer than one year before May
26                4, 2020; (ii) When it believed the mortgage loan to be in default
27                or otherwise delinquent for 30 or more consecutive days at the
28                time Shellpoint began servicing or collecting upon it; (iii) It

                                            Page 18
      Class Action Complaint
 Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 19 of 35 Page ID #:19



 1                provided 12 U.S.C.A. § 2605(c) notice substantially similar to
 2                the one provided to the Named Plaintiff; and (iii) It attempted or
 3                did collect alleged fees incurred before the servicing transfer to
 4                Shellpoint.
 5
 6                c.      COVID-19 Class: Maldonado proposes, as the definition of the
 7   COVID-19 Class, that it be defined as follows:
 8                Those persons who are residents of the United States for whom:
 9                     1. Shellpoint acquired the servicing and collection rights on
10                        their personal, residential mortgage loans on behalf of
11                        another when it believed the mortgage loan to be in default
12                        or otherwise delinquent for 30 or more consecutive days
13                        at the time Shellpoint began servicing or collecting upon
14                        it;
15                     2. Shellpoint agreed to a COVID-19 forbearance agreement
16                        for any period of time from April through December 2020
17                        related to those individual’s residential mortgage debts;
18                        and
19                     3. Within the twelve months preceding this action Shellpoint
20                        imposed or attempted to collect fees and charges beyond
21                        the contractual (principal, interest, and/or escrow)
22                        payments due on the individual’s account.
23
24
25                d.      California Class: Maldonado proposes, as the definition of the
26   California Class, that it be defined as follows:
27                All persons with a California address who were (i) charged with
28                a fee by Shellpoint upon a servicing transfer to it that was waived

                                             Page 19
      Class Action Complaint
 Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 20 of 35 Page ID #:20



 1                by Shellpoint’s predecessor or (ii) charged a default fee by
 2                Shellpoint while their loan was subject to a COVID-19
 3                forbearance agreement during the applicable statutes of
 4                limitations for Plaintiff’s non-FDCPA claims through the date a
 5                class is certified.
 6
 7         47.    Maldonado qualifies as a member of the Untimely Hello Letter Class,
 8   the Untimely Notice Class, COVID-19 Class, and California Class and proposes to
 9   be appointed by the Court as the Named Plaintiff for the Untimely Hello Letter
10   Class, Untimely Notice Class, and COVID-19 Class.
11         48.    Excluded from each of the putative classes are any person who falls
12   within the definitions if the person is (i) an employee or independent contractor of
13   the Shellpoint; (ii) a relative of an employee or independent contractor of the
14   Shellpoint; or (iii) an employee of the Court where this action is pending.
15         49.    The Class definitions in ¶ 46 as limited by ¶ 48 may be amended or
16   modified from time to time.
17         50.    The members of the (i) Untimely Hello Letter Class, (ii) Untimely
18   Notice Class, (iii) COVID-19 Class, and (iv) California Class (collectively “Putative
19   Classes”) are capable of being described without difficult managerial or
20   administrative problems. The members of each putative class are also readily
21   identifiable from the information and records in the possession or control of
22   Shellpoint or its affiliates and agents and from public records. Shellpoint is required
23   to maintain this information for the entire class period.
24         51.    The Putative Classes are sufficiently numerous, consisting of more than
25   one hundred persons each, that individual joinder of all members is impractical.
26   This allegation is based on a data search of public records which identify that
27   thousands of public complaints have been filed against Shellpoint and it services
28   thousands of residential, mortgage loans throughout the United States, Shellpoint

                                             Page 20
      Class Action Complaint
 Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 21 of 35 Page ID #:21



 1   has an interest in hundreds of consumer, mortgage loans that were in default or
 2   believed to be in default during the class period.
 3         52.    There are questions of law and fact common to the Putative Classes
 4   which predominate over any questions affecting only individual members of the
 5   putative classes and, in fact, the wrongs alleged against Shellpoint by the Putative
 6   Class members and the remedies sought by Named Plaintiff and the putative class
 7   members against the Shellpoint are identical.
 8         53.    These common questions of law or fact for the Untimely Hello Letter
 9   Class members include but are not limited to:
10                a.     whether Shellpoint has a legal duty to provide to the class
11                members a timely Hello Letter pursuant to 12 U.S.C.A. § 2605(c);
12                b.     whether Shellpoint has any policy and actual practice and
13                procedure to identify correct mailing addresses for borrowers with
14                whom it receives return mail from the United States Postal Service to
15                ensure notices required by 12 U.S.C.A. § 2605(c) are provided to
16                borrowers;
17                c.     whether Shellpoint has any policy and actual practice and
18                procedure to ensure it is receiving accurate information to its
19                predecessor servicers as required by 12 C.F.R. § 1024.38(b)(4)(ii);
20                d.     whether Shellpoint is entitled to impose and/or collect fees and
21                charges from borrowers who have not received a timely 12 U.S.C.A. §
22                2605(c) notice;
23                e.     whether Shellpoint has a pattern and practice of violating 12
24                U.S.C.A. § 2605.
25                f.     Whether Shellpoint’s conduct violated the RESPA;
26                g.     Whether the members of the class are entitled to fees imposed
27                and/or collected upon their accounts from Shellpoint as actual
28                damages; and

                                            Page 21
      Class Action Complaint
 Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 22 of 35 Page ID #:22



 1               h.     Whether the members of the class are entitled to additional
 2               statutory damages as a result of Shellpoint’s pattern and practice of
 3               violating RESPA.
 4         54.   These common questions of law or fact for the Untimely Notice Class
 5   members include but are not limited to:
 6               a.     whether Shellpoint has a legal duty to ensure notices sent by it,
 7               including notices pursuant to 12 U.S.C.A. § 2605(c), 15 U.S.C.A. §
 8               1638(f), and 12 C.F.R. § 1026.41, are sent to the correct address(es) for
 9               the consumer;
10               b.     whether Shellpoint has a legal duty to provide to the class
11               members a timely periodic statement pursuant to 15 U.S.C.A. § 1638(f)
12               and 12 C.F.R. § 1026.41;
13               c.     whether Shellpoint has any policy and actual practice and
14               procedure to identify correct mailing addresses for borrowers with
15               whom it receives return mail from the United States Postal Service to
16               ensure notices required by 12 U.S.C.A. § 2605(c), 15 U.S.C.A. §
17               1638(f) and 12 C.F.R. § 1026.41are provided to borrowers;
18               d.     whether Shellpoint has any policy and actual practice and
19               procedure to ensure it is receiving accurate information to its
20               predecessor servicers as required by 12 C.F.R. § 1024.38(b)(4)(ii);
21               e.     whether Shellpoint is entitled to impose and/or collect fees and
22               charges from borrowers who have not received a timely 12 U.S.C.A. §
23               2605(c), 15 U.S.C.A. § 1638(f) and 12 C.F.R. § 1026.41 notices or
24               were otherwise waived by its predecessor(s);
25               f.     Whether Shellpoint is a “debt collector” as that term is defined
26               under the FDCPA;
27               g.     Whether Shellpoint’s conduct violated the FDCPA;
28

                                            Page 22
     Class Action Complaint
 Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 23 of 35 Page ID #:23



 1               h.     Whether the members of the class are entitled to the fees and
 2               charges collected from them without receiving the timely notices
 3               required by 12 U.S.C.A. § 2605(c), 15 U.S.C.A. § 1638(f) and 12
 4               C.F.R. § 1026.41 as actual damages; and
 5               i.     Whether the members of the class are entitled to additional
 6               statutory damages as a result of the frequency, persistence, and
 7               intentionality of Shellpoint’s conduct.
 8         55.    These common questions of law or fact for the COVID-19 Class
 9   members include but are not limited to:
10               a.     Whether it is unfair, deceptive, or unconscionable for Shellpoint
11               to impose additional default fees and charges onto borrower accounts
12               after it has agreed to a COVID-19 forbearance plan;
13               b.     Whether it is unfair, deceptive, or unconscionable for Shellpoint
14               to impose and demand payment of the entire payments subject to a
15               COVID-19 forbearance plan at the end of the forbearance period;
16               c.     Whether Shellpoint’s conduct violated the FDCPA;
17               d.     Whether the members of the class are entitled to the fees and
18               charges imposed on them during their COVID-19 forbearance plan by
19               Shellpoint as actual damages; and
20               e.     Whether the members of the class are entitled to additional
21               statutory damages as a result of the frequency, persistence, and
22               intentionality of Shellpoint’s conduct.
23         56.   These common questions of law or fact for the California Class
24   members include but are not limited to:
25               a.     Shellpoint violated the Rosenthal Act or the California Unfair
26               Practices Act by imposing and collecting fees and charges its
27               predecessor(s) had waived; and
28

                                           Page 23
     Class Action Complaint
 Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 24 of 35 Page ID #:24



 1                 b.    Whether Shellpoint violated the Rosenthal Act or the California
 2                 Unfair Competition Law by imposing and collecting default fees and
 3                 charges during a COVID-19 forbearance period governing the loans.
 4         57.     Shellpoint’s defenses (which defenses are denied) would be typical or
 5   identical for each of the member of the (i) Untimely Hello Letter Class, (ii) Untimely
 6   Notice Class, (iii) COVID-19 Class, and (iv) California Class will be based on the
 7   same legal and factual theories.
 8         58.     Certification of the (i) Untimely Hello Letter Class, (ii) Untimely
 9   Notice Class, (iii) COVID-19 Class, and (iv) California Class under Fed. R. Civ. P.
10   23 is appropriate as to the members of each putative class in that common questions
11   predominate over any individual questions and a class action is superior for the fair
12   and efficient adjudication of this controversy.
13         59.     A class action will cause an orderly and expeditious administration of
14   claims by the members of the (i) Untimely Hello Letter Class, (ii) Untimely Notice
15   Class, (iii) COVID-19 Class, and (iv) California Class and economies of time, effort
16   and expenses will be fostered and uniformity of decisions will be insured.
17         60.     The only individual questions concern the identification of members of
18   the (i) Untimely Hello Letter Class, (ii) Untimely Notice Class, (iii) COVID-19
19   Class, and (iv) California Class. This information can be determined by a ministerial
20   examination of public records or from Shellpoint’s business records or other
21   sources, which are admissible as an exception to the hearsay rule and as a statement
22   by a party.
23         61.     Maldonado’s class claims are typical of the claims of the ((i) Untimely
24   Hello Letter Class, (ii) Untimely Notice Class, (iii) COVID-19 Class, and (iv)
25   California Class members pursuant to Fed. R. Civ. P. 23 since they are based on and
26   arise out of identical facts constituting the wrongful conduct of the Shellpoint.
27         62.     Maldonado will also fairly and adequately represent and protect the
28   interests of the (i) Untimely Hello Letter Class, (ii) Untimely Notice Class, (iii)

                                            Page 24
      Class Action Complaint
 Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 25 of 35 Page ID #:25



 1   COVID-19 Class, and (iv) California Class. Maldonado is similarly situated with,
 2   and has suffered similar injuries as, the putative classes he proposes to represent. He
 3   has also retained counsel experienced in consumer class actions including actions
 4   involving unlawful collection and mortgage servicing practices. Maldonado does
 5   not have any interests which might cause him not to vigorously prosecute this action
 6   or are otherwise averse to the interests of the members of the ((i) Untimely Hello
 7   Letter Class, (ii) Untimely Notice Class, (iii) COVID-19 Class, and (iv) California
 8   Class. He feels he and the putative class members have been wronged, wishes to
 9   obtain redress of the wrong, and wants Shellpoint stopped from failing to comply
10   with its mandatory duties that form the basis of the class claims.
11         63.    The (i) Untimely Hello Letter Class, (ii) Untimely Notice Class, (iii)
12   COVID-19 Class, and (iv) California Class members have suffered actual damages,
13   losses, and harm similar those sustained by Maldonado.
14
15         COUNT I: VIOLATION OF THE REAL ESTATE SETTLEMENT
16                                  PROCEDURES ACT
17                                (“RESPA”), 12 U.S.C.A. § 2605
18                     (On behalf of the Named Plaintiff Individually and
19               on behalf of the Untimely Hello Letter Class against Shellpoint)
20
21         64.    The Named Plaintiff adopts by reference the factual allegations
22   contained in the preceding paragraphs of this Complaint with the same effect as if
23   herein fully set forth. This claim is brought on behalf of Maldonado individually
24   and on behalf of the Untimely Hello Letter Class members against Shellpoint.
25         65.     The Named Plaintiff and Untimely Hello Letter Class members are
26   “borrowers” entitled to the protections codified at 12 U.S.C.A. § 2605.
27
28

                                             Page 25
      Class Action Complaint
 Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 26 of 35 Page ID #:26



 1         66.    Shellpoint is a mortgage servicer subject to the mandatory requirements
 2   of 12 U.S.C.A. § 2605 in relation to the Named Plaintiff and Untimely Hello Letter
 3   Class members.
 4         67.    Pursuant to 12 U.S.C.A. § 2605(c), Shellpoint had a legal duty to timely
 5   “notify the borrower of any such assignment, sale, or transfer…not more than 15
 6   days after the effective date of transfer of the servicing of the mortgage loan.”
 7         68.    Disregarding its mandatory duties in 12 U.S.C.A. § 2605(c), Shellpoint
 8   did not provide timely notice to the Named Plaintiff and the Untimely Hello Letter
 9   Class members.
10         69.    In addition, upon information and belief Shellpoint had notice that its
11   purported 12 U.S.C.A. § 2605(c) notices were not timey delivered to the Named
12   Plaintiff and the Untimely Hello Letter Class members from the United States Postal
13   Service and other customary sources (including from its predecessor(s) and
14   vendor(s) utilized for notice purposes) but it took no action to use that notice to
15   resend 12 U.S.C.A. § 2605(c) notices to corrected addresses for the borrowers and
16   ensure the notices were timely sent.
17         70.    As a direct and proximate result of Shellpoint’s untimely notices
18   pursuant to 12 U.S.C.A. § 2605(c), the Untimely Hello Letter Class members, the
19   Named Plaintiff and the class members have been damaged by Shellpoint’s
20   imposition and collection of fees and charges onto their accounts transferred to
21   Shellpoint but Shellpoint has concealed its timely identity in the form required by §
22   2605(c).
23         71.     Upon information and belief, based upon the experiences of the
24   Named Plaintiff and those described in an Amended Complaint filed in the Circuit
25   Court for Anne Arundel County, Maryland styled White v. NewRez LLC d/b/a
26   Shellpoint Mortgage Servicing (Case No. C-02-CV-20-001060) and an Amended
27   Complaint filed in the Richards Action and the servicing transfer of a residential
28   mortgage loan to Shellpoint from Quicken Mortgage related to Jane C. Murphy

                                            Page 26
      Class Action Complaint
 Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 27 of 35 Page ID #:27



 1   (loan ending in 4887 in relation to 4458 World Farm Road in Oxford, MD 21654)
 2   in which Shellpoint admitted to multiple servicing errors but failed to respond to the
 3   borrower’s QWR/Notice of Error as required by § 2605), Shellpoint has a pattern
 4   and practice of noncompliance with the requirements of 12 U.S.C.A. § 2605 and its
 5   implementing regulations for borrowers like the Named Plaintiff and Untimely
 6   Hello Letter Class members including as of April 11, 2020 there are more than three
 7   thousand public complaints against Shellpoint in the CFPB’s complaint database
 8   which concern or related to its mortgage business subject to § 2605(c). Within those
 9   complaints are approximately more than 50 related to various disclosure problems
10   related to Shellpoint.
11          COUNT II: VIOLATIONS OF THE FAIR DEBT COLLECTION
12                                    PRACTICES ACT
13                            (“FDCPA”), 15 U.S.C. § 1692, et seq.
14                     (On behalf of the Named Plaintiff Individually and
15          on behalf of the Untimely Notice Class against Shellpoint and on behalf
16                                      the COVID-19 Class)
17         72.     The Named Plaintiff adopts by reference the factual allegations
18   contained in the preceding paragraphs of this Complaint with the same effect as if
19   herein fully set forth. This claim is brought on behalf of Maldonado individually
20   and on behalf of the Untimely Notice Class members against Shellpoint. This claim
21   is also brought on behalf of Maldonado individually and on behalf of the COVID-
22   19 Class members against Shellpoint.
23         73.     Shellpoint acquired its interest in the loans of the Untimely Notice
24   Class and COVID-19 Class members when it alleges (directly and indirectly) and
25   believed the loans were in default for the purposes of collection on behalf of another
26   and therefore Shellpoint is a Debt Collector within the meaning of 15 U.S.C. §
27   1692a(6).
28

                                            Page 27
      Class Action Complaint
 Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 28 of 35 Page ID #:28



 1          74.    Shellpoint, as part of its debt collection activities in relation to the
 2   Untimely Notice Class members, has statutory duties to send notices to the plaintiff
 3   and class members pursuant to 12 U.S.C.A. § 2605(c). As described herein, it failed
 4   to send timely notices to the plaintiff and Untimely Class members or even
 5   reasonably attempt to forward those notices once it had reason to know they were
 6   not delivered or were untimely sent.
 7          75.    Shellpoint, as part of its debt collection activities in relation to the
 8   COVID-19 Class members, has statutory and legal duty to not act unfairly,
 9   deceptively, or unconscionably in entering into COVID-19 forbearance agreements
10   with the COVID-19 Class members by agreeing to forbear payments for agreed
11   upon periods of time with the class members in which it continued to impose and
12   collecting default fees like property inspection fees from the class members. These
13   practices are in violation of 15 U.S.C. § 1692f.
14          76.    In relation to the Plaintiff and the Untimely Notice Class members,
15   Shellpoint is also a debt collector pursuant to 15 U.S.C. §1692a(6) because its
16   principal business activity utilizes instrumentalities of interstate commerce or the
17   mails related to the enforcement of security interests as described in 15 U.S.C.
18   §1692f(6) which bars certain debt collectors, like them, from threatening to take any
19   nonjudicial action to effect dispossession of property when there is no present right
20   to possession of the property claimed as collateral when the debt collection action is
21   barred as a matter of law.
22          77.    By failing to provide the Plaintiffs and the Untimely Notice Class
23   members with timely Hello Letters pursuant to 12 U.S.C.A. § 2605(c) while
24   charging fees and other charges to their loans, Shellpoint has acted unfairly or with
25   unconscionable means to collect or attempt to collect from the Plaintiffs and the
26   Untimely Notice Class members in violation of 15 U.S.C. § 1692f. Alternatively by
27   failing to use reasonable procedures and practices to either (i) ensure the addresses
28   it purports to mail such notices are correct, (ii) its disclosure are timely sent, or (iii)

                                              Page 28
      Class Action Complaint
 Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 29 of 35 Page ID #:29



 1   updated when it receives notice from the United States Postal Service of non-
 2   delivery while continuing to charge fees and other charges to Untimely Notice Class
 3   members’ loans, Shellpoint has acted unfairly or with unconscionable means to
 4   collect or attempt to collect from the Plaintiffs and the Untimely Notice Class
 5   members in violation of 15 U.S.C. § 1692f.
 6         78.    Plaintiffs and the Untimely Notice Class members have suffered actual
 7   economic and non-economic damages, as more fully described supra as a result of
 8   the Shellpoint’s illegal debt collection practices and direct and indirect actions
 9   described herein including the imposition of fees and charges imposed by Shellpoint
10   that had been waived by its predecessor(s).
11         79.    The FDCPA provides for statutory damages in addition to actual
12   damages. The Plaintiff and the Untimely Notice Class and the COVID-19 Class
13   members are entitled to their actual damages and statutory damages allowed under
14   the FDCPA.
15         80.    Shellpoint’s net worth is in excess of $50,000,000.00.
16       COUNT III: VIOLATIONS OF THE ROSENTHAL ACT (CAL. CIV.
17         CODE §§ 1788 et seq) AND THE “UNLAWFUL” PRONG OF THE
18    CALIFORNIA UNFAIR PRACTICES ACT §§ 17000, 17200 et seq. (“UCL”)
19     (On behalf of the Named Plaintiff Individually on behalf of the California
20                                         Class)
21         81.     The Named Plaintiff adopts by reference the factual allegations
22   contained in the preceding paragraphs of this Complaint with the same effect as if
23   herein fully set forth. This claim is brought on behalf of Maldonado individually
24   and on behalf of the California Class members against Shellpoint.
25         82.    The Rosenthal Act applies to Shellpoint because it regularly engages
26   in debt collection within California. Cal. Civ. Code § 1788.2(c).
27
28

                                           Page 29
     Class Action Complaint
 Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 30 of 35 Page ID #:30



 1         83.     Maldonado purchased and refinanced his home by residential
 2   mortgage for personal, family or household use and is a person who incurred a
 3   consumer debt. Cal. Civ. Code § 1788.2(e), (f).
 4         84.    Plaintiff’s mortgage was at all relevant times due and owing, for the
 5   reasons stated above.
 6         85.    By collecting and attempting to collect fees and charges allegedly
 7   incurred by its predecessor(s) who had not sought to collect them and otherwise
 8   waived a right to do so from Plaintiff and members of the California Class,
 9   Shellpoint unfairly and unconscionably sought to collect sums in violation of §
10   1692f of the FDCPA.
11         86.    By collecting and attempting to default fees and charges after agreeing
12   to COVID-19 forbearance agreements with the Plaintiff and California Class
13   members before the end of the forbearance period, Shellpoint also unfairly and
14   unconscionably sought to collect sums in violation of § 1692f of the FDCPA.
15         87.    The Rosenthal Act makes it illegal for any entity covered by it to
16   engage in conduct prohibited by the FDCPA. Cal. Civ. Code § 1788.17. By engaging
17   in conduct prohibited by the FDCPA, Shellpoint violated the Rosenthal Act in
18   relation to Plaintiff and the California Class.
19         88.    Moreover, by collecting and attempting to collect (i) fees and charges
20   waived by its predecessors or (ii) default fees imposed and collected during an
21   agreed upon COVID-19 forbearance agreements agreed to pursuant to the CARES
22   Act, that were not otherwise permitted by law from Plaintiff and class members,
23   Shellpoint violated the Rosenthal Act’s prohibition against “(b) Collecting or
24   attempting to collect from the debtor the whole or any part of the debt collector's fee
25   or charge for services rendered, or other expense incurred by the debt collector in
26   the collection of the consumer debt, except as permitted by law.” Cal. Civ. Code §
27   1788.14.
28

                                             Page 30
      Class Action Complaint
 Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 31 of 35 Page ID #:31



 1         89.     By assessing (i) fees and charges waived by its predecessors or (ii)
 2   default fees imposed and collected during an agreed upon COVID-19 forbearance
 3   agreements agreed to pursuant to the CARES Act, that were not otherwise permitted
 4   by law from Plaintiff and California Class members, Shellpoint represented to
 5   Plaintiff and members of the California Class that their debts may be increased by
 6   the additional fees and charges of the Pay-to-Pay fees, even though the fees and
 7   charges may not be legally added to the existing obligation. These representations
 8   violated the Rosenthal Act’s prohibition against representing that a consumer debt
 9   “may be increased by the addition of . . . charges if, in fact, such fees and charges
10   may not be legally added to the existing obligation.” Cal. Civ. Code § 1788.13(e).
11         90.     Shellpoint’s assessment of (i) fees and charges waived by its
12   predecessors or (ii) default fees imposed and collected during an agreed upon
13   COVID-19 forbearance agreements agreed to pursuant to the CARES Act against
14   Plaintiff and members of the California Class knowingly and/or willfully.
15   Shellpoint has received regularly guidance from its license agencies about such
16   unfair and deceptive practices and it also knows the law. Further, its knowledge is
17   demonstrated by its consistent and uniform practice to impose fees previously
18   waived by its predecessors and during a COVID-19 forbearance agreement period.
19   As a result of each and every violation of the Rosenthal Act, Plaintiff and members
20   of the California Class are entitled to recover from Shellpoint any actual damages
21   pursuant to Cal. Civ. Code § 1788.30(a), statutory damages for a knowing or willful
22   violation in the amount up to $1,000 pursuant to California Civil Code § 1788.30(b),
23   and reasonable attorney’s fees and costs pursuant to California Civil Code §
24   1788.30(c).
25         91.     The UCL defines unfair business competition to include any “unlawful,
26   unfair or fraudulent” act or practice. Cal. Bus. & Prof. Code § 17200.
27         92.     A business act or practice is “unlawful” under the UCL if it violates
28   any other law or regulation.

                                            Page 31
     Class Action Complaint
 Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 32 of 35 Page ID #:32



 1         93.    As described in detail above, Shellpoint’s conduct described herein
 2   violates the Rosenthal Act. These violations are sufficient to support Plaintiff’s
 3   claim under the unlawful prong of the UCL.
 4         94.    As a result of the conduct above, Shellpoint has been unlawfully
 5   enriched at the expense of Plaintiff and members of the California Class by obtaining
 6   revenues and profits that it would not have otherwise obtained absent its unlawful
 7   conduct.
 8         95.    Through its unlawful acts and practices, Shellpoint has improperly
 9   obtained money from Plaintiff and the members of the California Class. As such,
10   Plaintiff requests that the Court cause Defendants to restore the money to Plaintiff
11   and members of the California Class, and to enjoin Shellpoint from continuing to
12   violate the UCL in the future. Otherwise, Plaintiff and members of the California
13   Class may be irreparably harmed and/or denied an effective and complete remedy if
14   such an order is not granted.
15                                 PRAYERS FOR RELIEF
16         I.     WHEREFORE, pursuant to Count I of this Complaint, Named
17                Plaintiff request the Court to certify the Untimely Hello Letter
18                Class pursuant to Fed. R. Civ. P. 23 and appoint the Named
19                Plaintiff as class representative and the undersigned counsel as
20                Class Counsel;
21         II.    WHEREFORE, pursuant to Count I of this Complaint, Named
22                Plaintiff and the Untimely Hello Letter Class members ask this
23                Court to determine the issue of Shellpoint’s liability to the
24                Untimely Hello Letter Class members and award (i) actual
25                damages for its violations of 12 U.S.C.A. § 2605(c) pursuant
26                to 12 U.S.C.A. § 2605(f)(2)(A) equal to the sums imposed and
27                collected by Shellpoint in fees and charges added to their
28                mortgage accounts before attempting to deliver the 12

                                            Page 32
     Class Action Complaint
 Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 33 of 35 Page ID #:33



 1               U.S.C.A. § 2605(c) notices to borrowers, (ii) statutory
 2               damages pursuant to 12 U.S.C.A. § 2605(f)(2)(B) in the
 3               amount of $1,000,000, and (iii) reasonable attorney fees and
 4               reasonable costs as authorized by 12 U.S.C.A. § 2605(f)(3).
 5        III.   WHEREFORE, pursuant to Count II of this Complaint, Named
 6               Plaintiffs request the Court to certify the Untimely Notice
 7               Class pursuant to Fed. R. Civ. P. 23 and appoint the Named
 8               Plaintiff as class representative and the undersigned counsel as
 9               Class Counsel;
10        IV.    WHEREFORE, pursuant to Count II of this Complaint, Named
11               Plaintiff also requests the Court to certify the COVID-19 Class
12               pursuant to Fed. R. Civ. P. 23 and appoints the Named Plaintiff
13               as class representative and the undersigned counsel as Class
14               Counsel;
15        V.     WHEREFORE, pursuant to Count II of this Complaint, Named
16               Plaintiff and the Untimely Notice Class members ask this
17               Court to determine the issue of Shellpoint’s liability to the
18               Untimely Notice Class members and award (i) actual damages
19               for its violations of 15 U.S.C. § 1692f pursuant to 15 U.S.C.A.
20               § 1692k(a)(1) equal to the sums collected by Shellpoint in
21               excess of $75,000 (in an aggregated amount) in fees and
22               charges waived by its predecessor(s) before it became the
23               collector/servicer of the loan, (ii) statutory damages pursuant
24               to 15 U.S.C.A. § 1692k(a)(2) in the amount of $500,000, and
25               (iii) reasonable attorney fees and reasonable costs as
26               authorized by 15 U.S.C.A. § 1692k(a)(3).
27        VI.    WHEREFORE, pursuant to Count II of this Complaint, Named
28               Plaintiff and the COVID-19 Class members ask this Court to

                                           Page 33
     Class Action Complaint
 Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 34 of 35 Page ID #:34



 1               determine the issue of Shellpoint’s liability to the COVID-19
 2               Class members and award (i) actual damages for its violations
 3               of 15 U.S.C. § 1692f pursuant to 15 U.S.C.A. § 1692k(a)(1)
 4               equal to the default fees and sums imposed and collected by by
 5               Shellpoint in excess of $75,000 (in an aggregated amount)
 6               during a COVID-19 foreclosure plan period, (ii) statutory
 7               damages pursuant to 15 U.S.C.A. § 1692k(a)(2) in the amount
 8               of $500,000, and (iii) reasonable attorney fees and reasonable
 9               costs as authorized by 15 U.S.C.A. § 1692k(a)(3).
10        VII. WHEREFORE, pursuant to Count III of this Complaint,
11               Named Plaintiff also requests the Court to certify the
12               California Class pursuant to Fed. R. Civ. P. 23 and appoints
13               the Named Plaintiff as class representative and the undersigned
14               counsel as Class Counsel;
15        VIII. WHEREFORE, pursuant to Count III of this Complaint,
16               Named Plaintiff and the California Class members ask this
17               Court to determine the issue of Shellpoint’s liability to the
18               California Class members and award pursuant to the Rosenthal
19               Act and UCL (i) actual damages for its violations of each law
20               equal to the default fees and sums imposed and collected by
21               Shellpoint in excess of $75,000 (in an aggregated amount)
22               during a COVID-19 foreclosure plan period and the fees and
23               charges imposed and collected by it that its predecessor(s) had
24               waived, (ii) restitution and statutory damages, and (iii)
25               reasonable attorney fees and reasonable costs.
26        IX.    WHEREFORE, Named Plaintiff also requests the Court
27               provide such other or further relief as the Court deems
28               appropriate including attorney fees and costs in relation to this

                                           Page 34
     Class Action Complaint
 Case 5:21-cv-00642 Document 1 Filed 04/09/21 Page 35 of 35 Page ID #:35



 1               Complaint.
 2
 3                               Respectfully Submitted,
 4
 5                               /s/ Scott C. Borison
                                 Scott C. Borison (SBN 289456)
 6                               1900 S. Norfolk St. Suite 350
 7                               San Mateo CA 94403
                                 (301) 620-1016
 8                               Scott@borisonfirm.com
 9
                                 Attorneys for Plaintiff and the Proposed Classes
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       Page 35
     Class Action Complaint
